FILED
                              NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FLORENCIO FIGUEROA-BAHENA;                        No. 08-70220
MARIA VICTORIA FIGUEROA;
LIONEL FIGUEROA,                                  Agency Nos. A095-195-924
                                                              A095-195-925
               Petitioners,                                   A095-195-926

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Florencio Figueroa-Bahena, Maria Victoria Figueroa, and Lionel Figueroa,

natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reissue the BIA’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
previous decision dismissing their appeal from an immigration judge’s order

denying their applications for cancellation of removal. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen and de novo claims of due process violations. Cano-Merida v. INS, 311

F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion or violate due process in denying

petitioners’ motion to reissue, where it considered their evidence of non-receipt

and concluded that it was insufficient to rebut the presumption of proper mailing.

See Singh v. Gonzales, 494 F.3d 1170, 1172-73 (9th Cir. 2007) (BIA is obligated to

consider and address the evidence submitted by petitioner); see also Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for petitioner to prevail on a

due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70220